Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is responsive to the application 16/431,167 filed on June 4, 2019. Claims 1-72 are pending.
Examiner’s amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:

IN THE CLAIMS:
(Currently Amended) A system, comprising: 
a memory device;
a first unit s a plurality of modulator control signals;  5
a processor unit comprising: 
a light source s a plurality of light outputs; 
a plurality of optical modulators coupled to the light source and the first unit, the plurality of optical modulators s an optical input vector by modulating the plurality of light outputs provided by the light source based on the plurality of 10modulator control signals, the optical input vector comprising a plurality of optical signals; and 
a matrix multiplication unit coupled to the plurality of optical modulators and the first unit, the matrix multiplication unit s the optical input vector into an analog output vector based on a plurality of weight control signals;  
15a second unit coupled to the matrix multiplication unit and s the analog output vector into a digitized output vector; and 
a controller comprising integrated circuitry s operations comprising: 
receiving an artificial neural network computation request comprising an input 20dataset that comprises a first digital input vector; 
receiving a first plurality of neural network weights; and 
generating, through the first unit, a first plurality of modulator control signals based on the first digital input vector and a first plurality of weight control signals based on the first plurality of neural network weights.

71. (Currently Amended) An apparatus comprising: 
	a memory device;
a plurality of optical waveguides, wherein a set of multiple input values are encoded on respective optical signals carried by the optical waveguides;  
25a plurality of copying modules, and for each of at least two subsets of one or more optical signals, a corresponding set of one or more of the copying modules s the subset of one or more optical signals into two or more copies of the optical signals; 
a plurality of multiplication modules, and for each of at least two copies of a first subset of one or more optical signals, a corresponding multiplication module multiplies the one or more optical signals of the first subset by one or more matrix element values using optical amplitude modulation, where at least one of the multiplication modules 264Attorney Docket 46364-0002001 includes an optical amplitude modulator including an input port and two output ports, and a pair of related optical signals is provided from the two output ports such that a difference between amplitudes of the related optical signals corresponds to a result of multiplying an input value by a signed matrix element value; and  
5one or more summation modules, and for results of two or more of the multiplication modules, a corresponding one of the summation modules s an electrical signal that represents a sum of the results of the two or more of the multiplication modules.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-72 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 71 and 72.
For example, the independent claims contain limitations, a plurality of optical modulators coupled to the light source and the first unit, the plurality of optical modulators being configured to generate an optical input vector by modulating the plurality of light outputs provided by the light source based on the plurality of 10modulator control signals, the optical input vector comprising a plurality of optical signals; and a matrix multiplication unit coupled to the plurality of optical modulators and the first unit, the matrix multiplication unit being configured to transform the optical input vector into an analog output vector based on a plurality of weight control signals;  15a second unit coupled to the matrix multiplication unit and configured to convert the analog output vector into a digitized output vector; and a controller comprising integrated circuitry configured to perform operations comprising: receiving an artificial neural network computation request comprising an input 20dataset that comprises a first digital input vector; receiving a first plurality of neural network weights; and generating, through the first unit, a first plurality of modulator control signals based on the first digital input vector and a first plurality of weight control signals based on the first plurality of neural network weights. Therefore, the Examiner agrees that the limitations of the independent claims, within its environment, is allowable subject matter over the prior art in light of the specification.
Because claims 2-70 depend directly or indirectly on claims 1, 71 and 72 these claims are considered allowable for at least the same reasons noted above with respect to claims 1, 71 and 72.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459